Citation Nr: 0519496	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  99 10-111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for a left index finger 
disability, currently assigned a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant 
INTRODUCTION

The veteran had active honorable military service from May 
1943 to February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the veteran benefits 
including that which is sought on appeal.  A Notice of 
Disagreement (NOD) was received in July 1995.  A Statement of 
the Case (SOC) was issued in March 1999, and a substantive 
appeal was received in May 1999.  The appeal was certified to 
the Board in October 2002.  In March 2003, the Board 
initiated internal development of the evidence under the 
regulations then in effect that permitted such action.  These 
regulations were invalidated, in part, by Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  Accordingly, 
the Board remanded the case in November 2003, directing the 
Regional Office to undertake the necessary development.  A 
Supplemental Statement of the Case was issued in May 2005 and 
the case was then returned to the Board.  A motion for 
advancement of the Board's docket was filed by the veteran's 
representative and was granted by the undersigned in July 
2005.  


FINDINGS OF FACT

1.	The veteran last underwent a VA medical examination for 
compensation purposes in March 1981.

2.	The medical evidence received since the time of the 
above noted VA medical examination consists of a brief 
radiology report dated in 1995.

3.	In a remand decision of November 2003, the Board 
directed, among other things, that the veteran be afforded a 
VA orthopedic examination to determine the severity of his 
left index finger disability.

4.	The veteran was notified at his address of record by VA 
to appear for a VA medical examination in March 2005.  The 
notice explained that, under 38 C.F.R. § 3.655, when a 
claimant fails to report for such examination without good 
cause, the claim will be denied. 

5.	The veteran, without good cause, failed to appear for 
the scheduled VA medical examination.

CONCLUSION OF LAW

The veteran's claim for an increased rating for a left index 
finger disability, currently assigned a 10 percent 
evaluation, is denied as a matter of law. 38 C.F.R. 3.655 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2003, the Board remanded this appeal so that the 
veteran could be afforded a VA orthopedic examination in 
order to determine the severity of his service connected left 
index finger disability.  This was deemed necessary since the 
veteran was last examined by VA in 1981 and the private 
radiology report, dated in January 1995, that was submitted 
in support of the veteran's claim, contains a few short 
notations, apparently based on radiological rather than 
clinical evaluation, and did not present adequate information 
to properly evaluate the veteran's claim.  It is noted that 
the veteran presented testimony at a Regional Office hearing 
in 1995, but this does not provide the requisite clinical 
evidence to evaluate the disability at issue.  

In February 2005, the VA notified the veteran at his last 
address of record that he was to report at a specified 
location for a VA medical examination for compensation 
purposes on March 8, 2005.  The notice advised him of the 
importance of appearing for the examination and that, under 
the provisions of 38 C.F.R. § 3.655, if he failed to appear 
for the examination without good cause, his claim "shall be 
cancelled."  This notice was not returned as undeliverable, 
and no alternate address is of record.  The record does not 
contain any other indication that the veteran failed to 
receive this notice.  Records contained in the claims folder 
indicate that the veteran failed to report for the scheduled 
examination.  The record on appeal contains no explanation by 
the veteran or his representative for his failure to appear 
for that examination.  

While VA has a statutory duty to assist the veteran in 
developing evidence pertinent to a claim, the veteran also 
has a duty to assist and cooperate with VA in developing 
evidence; the duty to assist is not a one-way street.  See 
Kowalski v. Nicholson, No. 02-1284 (U.S. Vet. App. June 8, 
2005), Olson v. Principi, 3 Vet. App. 480 (1992), Wood v. 
Derwinski, 1 Vet. App. 190 (1991). It is incumbent upon a 
veteran to submit to VA examinations when applying for a VA 
benefit, especially in instances, such as in this case, where 
the examination is essential to assessing the current 
severity of his service-connected disability. 38 C.F.R. § 
3.326.  

When entitlement to a claim for increased compensation 
benefits cannot be established or confirmed without a current 
VA examination or reexamination, and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, the claim shall be denied.  38 C.F.R. 
§3.655(a),(b).  The regulation provides that examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  However, in the present case no explanation 
whatsoever has been offered for the veteran's failure to 
report for this examination.

Where the law and not the evidence is dispositive, the claim 
should be denied on the basis that there is an absence of 
legal merit or that the claimant lacks entitlement under the 
law. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). Thus, as 
a matter of law, the claim for increased benefits must be 
denied.  38 C.F.R. §3.655(a),(b).  Sabonis, Id.  Moreover, 
there is simply not enough information of record to determine 
the current severity of the veteran's left index finger 
disability.  

Finally, we note that the Veterans Claims Assistance Act 
(VCAA) imposes obligations on VA in terms of its duty to 
notify and assist claimants with their claims for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  

With regard to the duty to notify, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The United States Court 
of Appeals for Veterans Claims (Court) held that a VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  The Court also held that a VCAA notice be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); See also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In the present case, the veteran received a letter from the 
VA, dated in February 2005, that in the Board's judgment was 
in compliance with the enumerated notice requirements of the 
VCAA under Quartuccio, Id.  The notice advised him what was 
necessary to substantiate the claim, evidence he should 
provide, what evidence VA would provide and stated that he 
should provide VA with "any evidence or information" that 
he may have pertaining to his claim.  He was referred to the 
BVA remand decision of November 2003, as well as the 
Statement of the Case in regard to what is necessary to 
establish his claim.  The Statement of the Case contained the 
rating criteria applicable to the benefit at issue.  The 
letter advised him that he was being scheduled for a medical 
examination and that his claim may be denied if he failed to 
report for that examination.  

While the notice letter was clearly after the initial 
unfavorable determination in the appeal - which was made over 
5 years before the enactment of the VCAA - the defect in the 
timing of the notice did not prejudice the veteran and 
constituted harmless error.  Pelegrini, Id.  The content of 
the notice provided to the veteran in 2005, together with the 
information contained in the Statement of the Case and the 
Board remand, have otherwise fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  During the course of the appeal and certainly 
subsequent to the 2005 notice, the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  The claim 
was readjudicated in May 2005, after the veteran was provided 
notice in February 2005, in a Supplemental Statement of the 
Case that was mailed to the him in May 2005.  Subsequently, 
the veteran's representative submitted two written 
presentations on behalf of his claim, both in June 2005.  
Hence, the veteran was duly informed and had ample 
opportunity to submit additional evidence and argument in 
support of his claim and to respond to VA's attempt to assist 
him by providing him with a medical examination.  For these 
reasons, to decide the appeal would not be prejudicial error 
to the veteran.  

In terms of the substantive duty to assist the veteran, to 
reiterate, VA scheduled a medical examination to assist the 
veteran in establishing the current extent of his left index 
finger disability.  The veteran without good cause or any 
explanation failed to appear for the scheduled examination.  
VA has done everything reasonably possible to assist him.  
Further development in this case and further attempts to 
assist the veteran would appear to be futile and, in any 
event, are not required by the law.  Kowalski v. Nicholson, 
No. 02-1284 (U.S. Vet. App. June 8, 2005), Olson v. Principi, 
3 Vet. App. 480 (1992), Wood v. Derwinski, 1 Vet. App. 190 
(1991); 38 C.F.R. § 3.655

ORDER

Entitlement to a rating in excess of 10 percent for a left 
index finger disability is denied.



	                        
____________________________________________
	Steven L. Keller
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


